        Case 1:20-cv-00596-AWI-SAB Document 66 Filed 03/22/21 Page 1 of 2



1
2
3
4
5
6
7
8
9                                    UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13           v.                                           A DISCOVERY CONFERENCE
                                                      )
14                                                    )   (ECF No. 65)
     DR. G. UGWUEZE, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16                                                    )

17
18           Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20           Currently before the Court is Plaintiff’s motion for a discovery conference, filed March 18,

21   2021.

22           Plaintiff moves for a discovery conference pursuant to Federal Rule of Civil Procedure 26(f).

23   Parties are generally required to confer prior to a scheduling order. Fed. R. Civ. P. 26(f). However,

24   certain proceedings are exempt from this requirement. This includes “an action brought without an

25   attorney by a person in the custody of the United States, a state, or a state subdivision.” Fed. R. Civ. P.

26   26(a)(1)(B)(iv). This action was brought by Plaintiff, a prisoner proceeding pro se. It is thus exempt

27   from the requirements of a discovery conference pursuant to Rule 26(f). Further, as stated in the

28   Court’s first informational order, “[a]fter defendants' answers are filed, the Court will issue an order

                                                          1
        Case 1:20-cv-00596-AWI-SAB Document 66 Filed 03/22/21 Page 2 of 2



1    opening discovery and setting deadlines for completing discovery, amending the pleadings, and filing

2    dispositive motions. No discovery may be initiated until the Court issues a discovery order or

3    otherwise orders that discovery begin.” (Order, ¶ V, ECF No. 5.) Accordingly, it is HEREBY

4    ORDERED that Plaintiff's motion for discovery conference, filed March 18, 2021, is denied.

5
6    IT IS SO ORDERED.

7    Dated:    March 22, 2021
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
